— Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J), rendered January 5, 2001, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of five years, unanimously affirmed.
In a prior decision dated October 5, 2004, we held this appeal in abeyance and directed counsel to communicate with defendant concerning any issues that might be presented with respect to the suppression of identification testimony and to *185pursue the advisability of appeal (11 AD3d 215 [2004]). Defendant was granted 60 days in which to file a pro se supplemental brief and has declined to do so.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal.
Pursuant to CPL 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application either to the Chief Judge of that Court and submitting such application to the Clerk of that Court, or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order with notice of entry.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice. Concur—Tom, J.P., Friedman, Marlow, Williams and Sweeny, JJ.